As filed with the SEC onSeptember 25, 2013. Registration No. 333-112809 Registration No. 811-03974 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 17 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 138 PRUCO LIFE OF NEW JERSEY VARIABLE APPRECIABLE ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (Name of Depositor) 213 Washington Street Newark, New Jersey 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Sun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company of New Jersey 213 Washington Street Newark, New Jersey 07102 (Name and address of agent for service) Copy to: Christopher E. Palmer, Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate space): □ immediately upon filing pursuant to paragraph (b) of Rule 485 ■ onOctober 7, 2013 pursuant to paragraph (b) of Rule 485 (date) □ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 □ on pursuant to paragraph (a)(1) of Rule 485 (date) ■ This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Pruco Life Insurance Company of New Jersey EXPLANATORY NOTE This Post-Effective Amendment No. 17 to the Securities Act of 1933 and Post-Effective Amendment No. 138 of the Investment Company Act of 1940 to the Registration Statement on Form N-6 is filed with the sole purpose to extend the effective date toOctober 7, 2013.This Post-Effective Amendment for the Pruco Life of New Jersey Variable Appreciable Account incorporates by reference the Registrant's Prospectus (Part A), Statement of Additional Information (Part B) and Other Information (Part C) and relates to Acc-no: 0000741313-13-000029,Pruco Life Insurance Company of New Jersey’s PruLife Custom Premier II, Post-Effective Amendment No. 15 (’33 Act)and 136 (’40 Act), which was filed with the Securities and Exchange Commission on June 28, 2013. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this post-effective amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Newark, and State of New Jersey on this 25th day of September, 2013. (Seal) Pruco Life of New Jersey Variable Appreciable Account (Registrant) By: Pruco Life Insurance Company of New Jersey (Depositor) Attest:/s/ Sun-Jin Moon Sun-Jin Moon Assistant Secretary By:/s/ Robert F. O’Donnell Robert F. O’Donnell President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 17 to the Registration Statement has been signed below by the following persons in the capacities indicated on this 25th day of September, 2013. Signature and Title /s/ * John Chieffo Vice President and Director /s/ * Yanela C. Frias Vice President, Chief Financial Officer, Chief Accounting Officer, and Director /s/ * Bernard J. Jacob Director /s/ * Richard F. Lambert Director /s/ * Robert F. O'Donnell President, Chief Executive Officer, and Director /s/ * Kent D. Sluyter Director /s/* Kenneth Y. Tanji Treasurer and Director *By:/s/ Sun-Jin Moon Sun-Jin Moon (Attorney-in-Fact)
